Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sam Nguyen on 08/08/2022.
The claims have been amended as follows:
In claim 46, in line 1 “is” has been replaced with -- comprises --  .
In claim 47, in line 1 “is” has been replaced with -- comprises --  .
The following is an examiner’s statement of reasons for allowance: Independent claim 40, and thus claims dependent therefrom distinguish over all of the prior art both applied and otherwise cited, in view of recitation of in the method of dialysis to remove a toxin from the blood or plasma of a subject, comprising subjecting the blood or plasma to an apparatus comprising a body having an inlet, an outlet and an interior, with the interior including a membrane having a lipocalin family protein which is covalently bonded thereon. The prior art lacks suggestion or teaching of such covalent bonding of protein to the membrane. 
Otherwise the Terminal Disclaimer filed on 07/15/2022 has been approved, thus obviating the Obviousness Double Patenting rejection of record.
The Examiners Amendment was made for purposes of mitigating a 35 U.S.C. 112 (b) issue regarding whether the membrane and uremic toxin in claims 38 and 39, respectively, may comprise plural members of the selected materials and types of toxins, with language supported in paragraphs 0039 and 0054 of the Specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
08/08/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778